DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: in lines 1-2, “claim 1, the” should read --claim 1, wherein the--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: in line 1, “claim 1, the” should read --claim 1, wherein the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 13, 16, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trepel (DE 7612703).
Regarding claim 1, Trepel discloses a lifting table comprising: a table top comprising: a polygonal contour (1); an upper face; and a lower face; a lifting mechanism (14) connected to the table top and comprising an actuator (15) for raising and lowering the table top; a base (16) being configured for supporting the lifting mechanism; a first side member (3) and a second side member (3) positioned along two adjoining sides of the table top (Fig. 1); and a switch element (4) positioned below the upper face (Fig. 2), wherein the first side member and the second side member are connected to the table top below the upper face allowing the first side member and the second side member to be moved between a first position (Fig. 2), wherein the first side member and the second side member are disengaged from the switch element and a second position (see [0020] which teaches the end face of 3 is against the table edge) where the first side member and the second side member activate the switch element, hereby preventing displacement of the table top relative to the base; wherein ends of first side member and the second side member are arranged with a distance d1 in between each other (Fig. 1 shows them spaced apart).
Regarding claim 2, Trepel discloses a lifting table further comprising one or more additional side members, wherein a number of the first side member, the second side member, and the one or more additional side members corresponds to a number of sides of the table top ([0012] teaches one switch is required for each bar on each side of the table).
Regarding claim 3, Trepel discloses a lifting table wherein the first side member, the second side member, and the one or more additional side members are connected to each other by a number of brackets (9).  
Regarding claim 12, Trepel discloses a lifting table wherein the actuator is selected from the group consisting of: a hydraulic actuator (15) connected to a power source for supplying 
Regarding claim 13, Trepel discloses a lifting table a method of operating a lifting table comprising: a table top comprising: a polygonal contour (1); an upper face; and a lower face; a lifting mechanism (14) connected to the table top and comprising an actuator (15) for raising and lowering the table top; a base (16) being configured for supporting the lifting mechanism; a first side member (3) and a second side member (3) positioned along two adjoining sides of the table top; and a switch element (4) positioned below the upper face, wherein the first side member and the second side member are connected to the table top below the upper face allowing the first side member and the second side member to be moved between a first position (Fig. 2), wherein the first side member and the second side member are disengaged from the switch element and a second position (described in [0020]) where the first side member and the second side member activate the switch element, hereby preventing displacement of the table top relative to the base; wherein ends of first side member and the second side member are arranged with a distance d1 in between each other (Fig. 1); and wherein the method comprises the step of: providing the table top so that the upper face supports one or more items to be lifted or lowered by the lifting table (Fig. 1); operating the lifting table by using a controller connected to the actuator and the switch element for moving the table top relative to the base; wherein a safety mode is triggered when the first side member is moved from a first position, where the first side member is disengaged with the switch element to a second position, where the first side member disengages the switch element, hereby preventing further displacement of the table top relative to the base ([0020] teaches that a moving table will be stopped when the switch 4 is activated).
Regarding claim 16, Trepel discloses a lifting table wherein the polygonal contour is a rectangle so that the table top has four sides (Fig. 1) and the table top comprises a third side member and a fourth side member.
Regarding claim 19, Trepel discloses a lifting table the first side member is provided with a C-shaped end (at 6).
Regarding claim 20, Trepel discloses a lifting table wherein the lifting table further comprises a leg element (14) pivotably connected to the base at a leg element end, and wherein the leg element engages the table top.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepel.
Regarding claim 7, Trepel discloses a lifting table wherein the first side member is provided with a v-shaped end (at 6), and wherein the v-shaped end comprises: a first inclined part extending in a first direction; and a second inclined part in a second direction (Fig. 2 shows at 6 a shape with two inclined parts extending in different directions),
Trepel does not disclose wherein the second inclined part is arranged at an angle α between 45-90 degrees relative to the first inclined part.  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Trepel wherein the second inclined part is arranged at an angle α between 45-90 degrees relative to the first inclined part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Trepel discloses a lifting table wherein the lifting mechanism comprises elongated elements connected to the table top and the elongated elements (14) are arranged to form a scissor mechanism.  
Trepel does not disclose wherein the elongated elements are made from a metallic element selected from the group consisting of stainless steel and galvanized metal.  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Trepel wherein the elongated elements are made from a metallic element selected from the group consisting of stainless steel and galvanized metal, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended .
Claim 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepel in view of Yeakle (US patent 5,379,655).
Regarding claim 9, Trepel discloses the lifting table as claimed.  Trepel does not disclose wherein the lifting mechanism is connected to the table top through a number of fixating mounting brackets for allowing elongated elements to rotate relative to the table top at a first end, wherein each of the elongated elements comprises a roller positioned at an opposite end of the first end.  
Yeakle teaches a lifting table wherein a lifting mechanism (26, 28) is connected to the table top through a number of fixating mounting brackets for allowing elongated elements to rotate relative to the table top at a first end (see Col. 4: 17-26), wherein each of the elongated elements comprises a roller positioned at an opposite end of the first end (see Col. 4: 17-26).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to replace the connections of Trepel with the connections taught by Yeakle, because this arrangement would have yielded a predictable result.  
Regarding claim 11, Trepel discloses the lifting table as claimed.  Trepel does not disclose wherein the lifting table further comprises a controller connected to the actuator and the switch element, wherein the switch element is configured for deactivating the actuator.  
 Yeakle teaches a lifting table comprising a controller (see Col. 4: 26-37 which teach a control circuit) connected to the actuator and the switch element, wherein the switch element is configured for deactivating the actuator.   As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Trepel to comprise a controller connected to the actuator and the switch element, wherein the switch element is configured for deactivating the actuator in view of Yeakle’s teaching, because this arrangement would have provided a means for controlling the lifting mechanism.  
Allowable Subject Matter
Claims 4-6, 8, 17 & 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 15, 21 & 22 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637